Case 19-00090   Doc 9   Filed 05/09/19   Entered 05/13/19 09:57:08   Desc Main
                           Document      Page 1 of 5
Case 19-00090   Doc 9   Filed 05/09/19   Entered 05/13/19 09:57:08   Desc Main
                           Document      Page 2 of 5
Case 19-00090   Doc 9   Filed 05/09/19   Entered 05/13/19 09:57:08   Desc Main
                           Document      Page 3 of 5
Case 19-00090   Doc 9   Filed 05/09/19   Entered 05/13/19 09:57:08   Desc Main
                           Document      Page 4 of 5
Case 19-00090   Doc 9   Filed 05/09/19   Entered 05/13/19 09:57:08   Desc Main
                           Document      Page 5 of 5
